            Case 1:18-cr-00245-DAD-BAM Document 121 Filed 01/12/21 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     mark@fresnocriminallawyer.com
 4

 5   Attorney for Defendant JORGE LUIS ARELLANO-GARCIA
 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      ) Case No.: 1:18-CR-00245 DAD BAM
                                                     )
12             Plaintiff,                            )
                                                     ) JOINT STIPULATION TO CONTINUE
13    vs.                                            )
                                                     ) SENTENCING; AND ORDER
14                                                   )
      JORGE LUIS ARELLANO-GARCIA,                    )
15                                                   )
               Defendant.                            )
16                                                   )
                                                     )
17                                                   )
18

19           IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
20
     Defendant Jorge Luis Arellano-Garcia, and Angela Scott, Assistant United States Attorney for
21
     the government, that the Sentencing Hearing currently scheduled for January 20, 2021 at 9:00
22

23   a.m., be continued to May 5, 2021 at 9:00 a.m., in Judge Dale A. Drozd’s courtroom.

24           The continuance is requested by counsel for the Defendant due to the fact that counsel
25
     requires additional time to review and discuss the PSR with Defendant.
26
     ///
27
     ///
28



                                                     1
            Case 1:18-cr-00245-DAD-BAM Document 121 Filed 01/12/21 Page 2 of 2



 1           Counsel for Defendant has spoken to the Assistant U.S. Attorney, Angela Scott, who has
 2   no objections to this continuance.
 3           IT IS SO STIPULATED.
 4
     DATED: January 11, 2021                             /s/ Angela Scott
 5
                                                         ANGELA SCOTT
 6
                                                         Assistant United States Attorney

 7
     DATED: January 11, 2021                             /s/Mark A. Broughton
 8                                                       MARK A. BROUGHTON
                                                         Attorney for Jorge Luis Arellano-Garcia
 9

10

11                                               *****
12                                               ORDER
13
             The sentencing hearing set for January 20, 2021 is continued to May 3, 2021 at 10:00
14
     a.m.

15   IT IS SO ORDERED.

16      Dated:     January 12, 2021
17
                                                        UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28



                                                    2
